                    Case 1:19-mj-10645-UA Document 7 Filed 01/02/20 Page 1 of 2
!•




     J ~"ITED STATES DISTRICT COURT
     S<DUTHERN DISTRICT OF NEW YORK
     -- 1--- ---- -- --- ------- --------- ----- -- ---- ----- ---- ---
        [UNITED STATES OF AMERICA,

                      V.

        kTUART FINKELSTEIN,

        I                                 Defendant.

     StL -of New-y ork --- ----- ---- -- ---- ---- ------ - )


     C9unty of New York                                                   ) ss.
     Southern District of New York                                        )

                Rushmi Bhaskaran, pursuant to Title 28, United States Code, Section 1746, hereby declares

     unoer penalty of perjury:

                1. I am an Assistant United States Attorney in the Office of Geoffrey S. Berman, United

     States Attorney for the Southern District of New York. I submit this affirmation in support of an

     apt ication for an order of continuance of the time within which an indictment or information

     wo ld otherwise have to be filed, pursuant to 18 U.S.C . §3161 (h)(7)(A).

                2. The defendant was charged in a complaint dated November 12, 2019 with violations of
         I
     Title 18, United States Code, Sections 1341 , 1028A, 1512(c), and 1623 (mail fraud , aggravated

     identity theft, obstruction of justice, and false declarations before a court). The defendant was

     arrL ted in the Southern District of Florida on November 19, 2019, presented that day before

     Mf istrate Judge Patrick M_Hunt of the United States District Court for the Southern District of
     Florida, and released on a $150,000 personal recognizance bond, among other bail conditions.

     On December 3, 2019, the defendant was presented before Magistrate Judge Barbara Moses. The
            I
     defendant was represented by Brian Griffin, Esq. at this proceeding and ordered released on

     $150,000 personal recognizance bond, in addition to other bail conditions.
              Case 1:19-mj-10645-UA Document 7 Filed 01/02/20 Page 2 of 2
>




           3. At the presentment on December 3, 2019, defense counsel consented to a waiver of his

    client's right, pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure, to a preliminary

    ht ing within 21 days of the initial appearance. Accordingly, under the Speedy Trial Act the

    G6vernment initially had until January 2, 2020 within which to file an indictment or information.

           4. Defense counsel and I have had discussions regarding a possible disposition of this case

    ber inning on December 11, 2019. The negotiations have not been completed and we plan to

    corinue our discussions, but do not anticipate a resolution before the deadline under the Speedy

    Trfal Act expires on January 2, 2020.
      I
           5. Therefore, the Government is requesting a 30-day continuance, until February 3, 2020,

    to !continue the foregoing discussions and reach a disposition of this matter. On December 11,

    20 ~9, I personally spoke to defense counsel who specifically consented to this request.

           6. For the reasons stated above, the ends of justice served by the granting of the requested

    cor inuance outweigh the best interests of the public and defendant in a speedy trial.

    Dated: New York, New York
           December 30, 2019



                                                   (jZv,~~~
                                                 Rushmi Bhaskaran
                                                 Assistant United States Attorney
                                                 212-637-2439




                                                     2
